Taylor, J.
It is not necessary to enquire what would have been the legal consequences as app*61lied to the present suit, if a felony had been committed; because that fact, having been properly put in issue upon a criminal prosecution, has been negatived by the finding of a jury. The plaintiff in prosecuting for the felony has done all that the law requires of him, and the acquittal of the defendant could be no broader than the charge; consequently the trespass remains. I do not think it necessary to decide whether, in any case of trespass, it would be a good defence that the facts proved amounted to felony, although the charge in the declaration was of a trespass merely; because I am clearly of opinion, from the circumstances of this case, that the verdict is properly found.
Haywood, J. assented.
Motion denied.